OFFICE ACTION: REFUSAL
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority based on application, KR30-2021-0001629, filed in the Republic of Korea on January 12th, 2021. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, filed on February 8th, 2022.

Objections to the Specification
The Examiner objects to the specification as follows:
Figure Descriptions: The descriptions for Figs. 1-2 are both named as perspectives, yet only the description of Fig. 2 further identifies the orientation as “rear perspective view”.  For clarity of orientation and consistency with the subsequent figure descriptions, the Examiner suggests amending the description of Fig. 1 to read: 

-- 1.1: Front perspective view --

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  See MPEP 1503.02.
The claim is indefinite and nonenabling because the claim is not consistently or clearly disclosed.  Specifically:

    PNG
    media_image1.png
    882
    865
    media_image1.png
    Greyscale
The configuration is unclear around the lower, rear, layered panels in Figs. 1.2-1.3 and 1.5-1.8.  Based on the views provided, the disclosure does not adequately demonstrate whether the inset layers within the rear panels are flush, recessed or some other configuration. See the annotated drawings below for examples:



    PNG
    media_image2.png
    512
    746
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    521
    1137
    media_image3.png
    Greyscale
Additionally, in some drawings, the layers of the back panel are obscured by blurry lines, which are bleeding together.  See below for examples:


    PNG
    media_image4.png
    560
    805
    media_image4.png
    Greyscale
The extent of the claimed scope around the rear and bottom broken line areas is unclear.   Based on the current disclosure, the drawings do not definitively indicate whether only the broken lines themselves are disclaimed or if the areas inside the broken lines are unclaimed.  Such areas include the rear square and rectangular regions in Figs. 1.2 and 1.4.  See the annotated drawings below for examples:

    PNG
    media_image5.png
    690
    994
    media_image5.png
    Greyscale


Other areas where the scope is unclear include the polygonal regions on the bottom front area in 1.3, which are partially shown in solid lines, creating ambiguity concerning the claimed scope.  See the annotated drawings below for examples:

    PNG
    media_image6.png
    826
    1296
    media_image6.png
    Greyscale

Regarding point B, Applicant may consider revising the broken line statement to clarify that the broken lines and the areas within the broken lines represent portions that form no part of the claimed design.


Additionally, a reflective appearance is shown in the front perspective of Fig. 1.1, but not in the corresponding front elevation of Fig. 1.3.  Consequently, the disclosure is unclear as to whether the intention is to have a matte surface appearance on the front panel, as shown in Fig. 1.3, or a reflective surface appearance, as shown in Fig. 1.1.  See the comparison below:

    PNG
    media_image7.png
    1093
    1186
    media_image7.png
    Greyscale



Amended Drawings: If choosing to address the rejection by way of replacement drawings, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
In any attempt to prepare new drawings in an effort to overcome any objections or rejections, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
The necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application. 


Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references are relevant for establishing the techniques and conventions known in the art at the time that Applicant’s claim was filed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTAIRA J SWANGIN whose telephone number is (571)272-2463.  The examiner can normally be reached on M-F 8:30 A.M. - 5:30 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers can be reached at (571) 270-7145.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. S./
Examiner, Art Unit 2916

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915